Exhibit 10.1

AMENDMENT NO. 1 TO

COLLABORATIVE RESEARCH AND LICENSE AGREEMENT

This Amendment No. 1 to Collaborative Research and License Agreement (this
“Amendment”), dated November 10, 2006, amends the Collaborative Research and
License Agreement entered into as of December 27, 2005 (the “Agreement”) by and
between AstraZeneca AB, a company limited by shares organized and existing under
the laws of Sweden (“AstraZeneca”), and Targacept, Inc., a Delaware (USA)
corporation (“Targacept”).

WHEREAS AstraZeneca and Targacept desire to amend the Agreement in accordance
with Section 17.6 thereof;

NOW, THEREFORE, AstraZeneca and Targacept, intending to be legally bound, hereby
agree as follows:

1. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to them in the Agreement.

2. Section 1.80 is hereby amended by deleting the text in its entirety and
replacing it with the following.

““Contract Quarter” means, for each Contract Year, each of the periods from
(a) February 1 (or, for the first Contract Year, the Effective Date) through
March 31, (b) April 1 through June 30, (c) July 1 through September 30 and
(d) October 1 through January 31.”

3. Section 1.134 of the Agreement is hereby amended by deleting the text in its
entirety and replacing it with the following.

““Framework” means the structural framework of a compound determined in
accordance with the guidelines set forth in Schedule 1.134.”

4. Section 1.236 is hereby amended by deleting the text in its entirety and
replacing it with the following.

““Pre-Phase IIb Program” means (a) the non-clinical and clinical development
program as set forth in the Pre-Phase IIb Plan and (b) in the event that either
(i) this Agreement is terminated by AstraZeneca in accordance with
Section 11.2.1(a), by Targacept in accordance with Section 11.2.1(b) or by
mutual agreement upon completion of the Pre-Phase IIb Plan or
(ii) Section 3.3.2(b) and Section 3.3.2(b)(2) apply, all other non-clinical and
clinical research and development activities (including Manufacturing (as
defined in Section 16.18.1(f)) activities, but excluding all non-clinical and
clinical research and development activities, if any, evaluating the combined
effects or combined activity of Ispronicline and any compound outside of the
Collaboration that is Controlled by AstraZeneca) conducted with respect to
Ispronicline during the period beginning on the Effective Date and ending on the
effective date of such termination (including for purposes of Sections 1.42 and
11.3.1).””

5. Section 1.263 is hereby amended by deleting the text in its entirety and
replacing it with the following.



--------------------------------------------------------------------------------

““ROFN Collaboration” means any transaction between Targacept or any of its
Affiliates and a Third Party for the purpose of collaborating, or licensing such
Third Party, to research, develop, commercialize or otherwise Exploit compounds
or products for which prophylactic or therapeutic activity is known to be
derived in any material respect through any Exclusivity Mechanism for one or
more ROFN Indications in the Territory, but excluding any transaction with (a) a
Third Party involving (i) an agreement or arrangement (A) with a contract
manufacturer solely to manufacture or (B) with a contract sales organization
solely to promote products, (ii) any fee-for-service or sponsored research
agreement or arrangement where Targacept retains rights to any resulting
Technology or Patent Rights, or (iii) any other agreement or arrangement
involving the payment to Targacept or any of its Affiliates of governmental
research or grant funding or research or grant funding from a non-profit
organization or (b) The Stanley Medical Research Institute.”

6. Section 4.1.1 is hereby amended by deleting the penultimate sentence thereof
and replacing it with the following:

“For purposes of further clarity, (i) in addition to AstraZeneca Research
Activities, AstraZeneca shall have the right, in its sole discretion, to conduct
research and development activities other than AstraZeneca Research Activities
with respect to Collaboration Compounds, Candidate Drugs and Products during the
Term, including by generating Derivatives with respect thereto, and (ii) the
Research Program (or, if applicable, an Additional Research Program) shall
include research activities, if any, specified in the Research Plan, any Annual
Research Plan or any Additional Research Plan, or in an amendment to any of the
foregoing, or approved by the JRC (including specifically by both Targacept’s
and AstraZeneca’s representatives on the JRC, voting collectively in accordance
with Section 2.2.3, without resort to the dispute resolution procedures set
forth in Section 2.1.5), to be performed by or on behalf of Targacept, alone or
jointly with Third Parties, with respect to any Collaboration Compound,
Candidate Drug (including Ispronicline) or Product or Licensed Derivative or
Additional Compound with respect to any of the foregoing (including TC-1827).”

7. Section 8.2.3(a) and Section 8.2.3(b) are hereby amended by deleting each
reference therein to “Development or Commercialization” and replacing it with a
reference to “research, development or commercialization.”

8. Section 9.1.3 is hereby amended by deleting the first sentence in its
entirety and replacing it with the following:

“Subject to the license grants and assignments under Article 8 and except as
provided in Section 9.1.4, the Parties shall each own an equal, undivided
interest in (a) any and all (i) Technology conceived, discovered, developed or
otherwise made, as necessary to establish authorship, inventorship or ownership
under Applicable Laws in the United States, by or on behalf of a Party (or its
Affiliates), jointly by or on behalf of Targacept (or its Affiliates or, to the
extent permitted by their agreements therewith, their respective licensees and
Sublicensees), on the one hand, and AstraZeneca (or its Affiliates or, to the
extent permitted by their agreements therewith, their respective licensees and
Sublicensees) on the other hand, in connection with the work conducted under or
in connection with this Agreement, whether or not patented or patentable, and
(ii) data and results (including any negative results) generated in the conduct
by either Targacept or AstraZeneca, alone or jointly with Third

 

2



--------------------------------------------------------------------------------

Parties, of research or development activities with respect to compounds that
are Controlled neither by Targacept nor by AstraZeneca, in each case or any
Affiliate thereof, that are approved by the JRC or JDC ((i) and (ii),
collectively, “Joint Technology”), and (b) Patent Rights that contain one or
more claims that cover Joint Technology (the “Joint Patent Rights”).

9. Section 11.3.1(c) is hereby amended by deleting “Pre-Phase IIb Program Patent
Rights” and replacing it with “AstraZeneca Pre-Phase IIb Program Patent Rights.”

10. As expressly amended by this Amendment, all of the terms and conditions of
the Agreement shall remain in full force and effect.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, AstraZeneca and Targacept have executed this Amendment as of
the date first written above.

 

TARGACEPT, INC.     ASTRAZENECA AB (publ) By:  

/s/ J. Donald deBethizy

    By:  

/s/ Martin Nicklasson

Name:   J. Donald deBethizy     Name:   Martin Nicklasson Title:   President and
CEO     Title:   President & CEO

 

4